Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KINDER MORGAN ENERGY PARTNERS INCREASES QUARTERLY DISTRIBUTION TO $1.02 PER UNIT; UP 16% OVER THIRD QUARTER 2007 HOUSTON, Oct. 15, 2008 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today increased its quarterly cash distribution per common unit to $1.02 ($4.08 annualized) from $0.99 ($3.96 annualized).Payable on Nov. 14, 2008, to unitholders of record as of Oct. 31, 2008, the distribution represents a 16percent increase over the third quarter 2007 cash distribution per unit of $0.88 ($3.52 annualized).KMP has increased the distribution 34 times since current management took over in February of 1997. KMP reported quarterly distributable cash flow before certain items of $281.9million, up 23 percent from $229.8 million for the third quarter of 2007.Distributable cash flow per unit before certain items was $1.09, up 14 percent from $0.96 per unit for the comparable period last year.Net income before certain items was $345million compared to $258.9million for the third quarter of 2007.Including certain items, net income for the third quarter was $329.8 million compared to $213.8 million for the same period last year.Included in the $15.2 million net loss in certain items for the third quarter were one-time incremental expenses and asset write-offs associated with the impact of Hurricanes Gustav and Ike, and three fires at company terminals.Lost business in the third quarter totaling approximately $21.5 million due to the hurricanes and fires was not included in certain items, but the impact is discussed in the segment results below. Through nine months of 2008, KMP produced distributable cash flow before certain items of $856 million, up 37 percent from $622.9 million for the same period last year.The excess of distributable cash flow before certain items above the distribution for the first three quarters was approximately $97 million.Net income through nine months before certain items was $1.06 billion compared to $728.8 million for the same period last year.Including certain (more) KMP - 3Q Earnings Page 2 items, net income through three quarters was $1.04 billion versus $297 million for the same period last year. Chairman and CEO Richard D. Kinder said, “KMP had a very strong third quarter despite lost business associated with two hurricanes, decreased demand for gasoline, a dreadful economy, and increases in construction and fuel costs that impacted both our capital expansion program and our existing operations.Perhaps more than any quarter since this management team took over in 1997, our results demonstrate that KMP’s diversified portfolio of stable assets is capable of generating consistently strong cash flow even in extremely difficult market conditions.Total segment earnings before
